UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-7005


DEANDRE L’OVERTURE JACKSON,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:14-cv-00190-AWA-DEM)


Submitted:   August 28, 2014                 Decided:   September 3, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


DeAndre L’overture Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            DeAndre        L’overture     Jackson      seeks       to   appeal    the

district court’s order dismissing as successive his 28 U.S.C.

§ 2254 (2012) petition.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(A)           (2012).            A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies        this      standard      by     demonstrating       that

reasonable    jurists        would    find     that    the       district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief     on     procedural       grounds,       the    prisoner      must

demonstrate    both    that     the     dispositive        procedural    ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Jackson has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately



                                          2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3